Citation Nr: 0403840	
Decision Date: 02/10/04    Archive Date: 02/23/04

DOCKET NO.  03-12 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for a right knee 
disorder.

2.  Entitlement to service connection for a left knee 
disorder.

3.  Entitlement to service connection for hearing loss.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel

INTRODUCTION

The veteran served on active duty from September 1958 to 
December 1961.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.


FINDINGS OF FACT

1.  The veteran was denied service connection for a right 
knee disorder in July 1966.  The veteran did not appeal.

2.  The evidence received since the July 1966 decision is 
new, but does not raise a reasonable possibility of 
substantiating the underlying claim.

3.  There is no current evidence of a left knee disorder.

4.  The veteran's hearing loss and tinnitus are not related 
to service.


CONCLUSIONS OF LAW

1.  New and material evidence sufficient to reopen a 
previously denied claim of service connection for a right 
knee disorder has not been received.  38 U.S.C.A. §§ 1131, 
5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2003).

2.  The veteran does not have a left knee disorder that is 
the result of disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. § 3.102, 3.303, 3.304 (2003).

3.  The veteran does not have hearing loss that is the result 
of disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 
38 C.F.R. § 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2003).

4.  The veteran does not have tinnitus that is the result of 
disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1131, 5107; 38 C.F.R. 
§ 3.102, 3.303, 3.304.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

The veteran served on active duty from September 1958 to 
December 1961.  The veteran claims that he has a right knee 
disorder related to an injury suffered during his military 
service.  The veteran originally submitted a claim for 
entitlement to service connection for a right knee disorder 
in March 1966.  The claim was denied by the RO in July 1966.  
Notice of the denial and appellate rights were provided that 
same month.  The veteran did not submit a timely notice of 
disagreement and the decision became final.  See 38 C.F.R. 
§§ 20.302, 20.1103 (2003).  As a result, service connection 
for a right knee disorder may now be considered on the merits 
only if new and material evidence has been received since the 
time of the prior adjudication.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2003); Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 (1996).

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996).  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in that regard is 
irrelevant.  Id.  Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384.  See also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if 
it was not of record at the time of the last final 
disallowance of the claim.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  Finally, new and 
material evidence can be neither cumulative nor redundant of 
the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record at the time of the July 1966 RO 
decision consisted of the veteran's service medical records 
(SMRs), records from Kerwood Hospital for treatment provided 
in November 1965, VA examination report dated in June 1966, 
and statement from the veteran.  

Service medical records (SMRs) for the period August 1958 to 
December 1961 are associated with the claims file.  The SMRs 
are negative for any complaints or treatment related to a 
left knee disorder or tinnitus.  The SMRs do reflect the 
results of an audiogram at the time of the November 1961 
separation examination.  Further, the SMRs show that the 
veteran was diagnosed with a sprain of the right knee in 
September 1959 after he stepped into a hole and twisted his 
right knee.  X-rays at the time were negative.  The veteran 
was also evaluated for right knee discomfort while in the 
stockade in October 1961.  A profile form noted that a 
"brief, nontechnical diagnosis and diagnosis number" showed 
an assessment of internal derangement of the right knee.  The 
veteran was limited to no walking for longer than one mile 
without rest for 5 minutes and no jumping or jump-squats.  
The veteran's November 1961 separation examination noted the 
veteran's history of a right knee injury in September 1959, 
and a re-injury when he jumped off of a truck in September 
1961.  The report noted that the veteran was treated and 
cleared with no complaints.

The veteran reported surgery for varicose veins at Kerwood 
Hospital in November 1965.  Records pertaining to that 
surgery were obtained in April 1966.  There was no indication 
of any problems with the right knee.  The treatment summary 
reported the lower extremities as negative.  There was no 
history of any prior right knee surgery at the facility. 

The veteran was afforded a VA examination in March 1966.  The 
only surgery reported was that for his varicose veins in 
1965.  The veteran did not list his right knee as a problem.  
The examiner reported that there was no swelling or 
tenderness of the right knee.  There was a normal range of 
motion and the veteran was reported able to do "easy 
squatting."  X-rays of the right knee were negative.  The 
pertinent diagnosis was a history of right knee sprain.

The veteran's claim for service connection for right knee 
disability was denied in July 1966.  The basis of the denial 
was that the veteran suffered a right knee sprain in service 
but that there was no evidence of a then-current disability.  

The veteran submitted a request to reopen his claim for 
service connection in October 2001.  Evidence received since 
the July 1966 denial by the RO consists of VA treatment 
records for the period from January 2000 to September 2001, 
VA examination report, dated in September 2002, and 
statements from the veteran.

The VA treatment records are new in that they were not of 
record before.  However, they are not material.  The records 
do not show any history, complaints or treatment for a right 
knee disorder.  Further, there is no diagnosis of any current 
right knee disorder.

The VA examination report pertains to an evaluation of the 
veteran's claim of service connection for hearing loss and 
tinnitus.  The report does not contain any pertinent evidence 
relating to a right knee disorder.

The veteran submitted a statement in December 2001 wherein he 
reported being seen in service for right knee pain.  He said 
that surgery was considered, but that he would have had to 
stay in service another six months if he had the surgery.  He 
said that he was told he could get his surgery after service 
from VA.  The veteran further stated that he got out of 
service and sought treatment, but was told VA would not 
provide treatment.  He said that he then had surgery in 1962 
at the Kerwood Hospital.  

The above statement is new evidence as the veteran did not 
address his right knee disorder in 1966.  However, the 
statement does not support his current claim.  The veteran 
discusses treatment that was provided 42 years ago.  His 
statement does not show that there is any current evidence of 
a right knee disorder.  Indeed, the veteran does not describe 
any current right knee disorder.  Assuming arguendo that the 
veteran did have surgery in 1962, the March 1966 VA 
examination found no evidence of a current right knee 
disorder and the VA medical records, associated with the 
pending claim, do not show any current right knee disorder.

In order for service connection to be granted for a claimed 
disability, there must be evidence of the current existence 
of such claimed disability.  See Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992).

The evidence is such that it does not raise a reasonable 
possibility of substantiating the veteran's claim.  The 
veteran's claim was denied in July 1966 because there was no 
current evidence of a right knee disorder.  The veteran has 
failed to submit any evidence of any current right knee 
disorder.  The veteran's claim is not reopened.

II.  Service Connection

A.  Background

The veteran has also claimed entitlement to service 
connection for a left knee disorder, hearing loss, and 
tinnitus.

As noted above, the SMRs show a level of hearing loss by way 
of an audiogram at the time of the November 1961 separation 
examination.  There is no mention of tinnitus or a left knee 
disorder in the SMRs.

The VA treatment records show a history of hearing loss and 
tinnitus.  There was no comment or opinion linking it to 
service.  In April 1999, the veteran was noted to exercise by 
walking approximately one mile per day.  In July 1999, the 
veteran was noted to complain of left knee pain on kneeling.  
Finally, the veteran was noted to have a six-month history of 
complaints of left knee pain that was described as sharp and 
burning in nature.  The pain was noted to be aggravated by 
activity and relieved by rest.  The veteran was found to have 
a full range of motion of the left knee and no 
diagnosis/impression/assessment was provided in regard to the 
left knee.

The veteran was afforded a VA audiology examination in 
September 2002.  The examiner noted that the veteran felt 
that his hearing loss was due to noise exposure in service.  
The veteran also reported constant tinnitus that was long-
standing in nature.  The examiner noted that the veteran's 
1961 separation examination showed his hearing to be well 
within normal limits across the test frequency range of 500 
Hertz through 8000 Hertz bilaterally.  The examiner also 
noted that the veteran reported a positive history for noise 
exposure in civilian life.  Audiometric testing revealed 
puretone thresholds of 45, 45, 45, and 60 decibels in the 
right ear, at 1,000, 2,000, 3,000, and 4,000 Hertz, 
respectively.  Testing revealed puretone thresholds of 45, 
45, 45, and 55 decibels in the left ear for the same 
frequencies.  The average decibel losses were 49 in the right 
ear and 48 in the left ear.  The veteran had a speech 
recognition score of 86 percent for the right ear and 86 
percent for the left ear.  

The examiner concluded that the test results showed symmetric 
sensorineural hearing loss appearing cochlear in nature with 
reduced word understanding ability bilaterally.  Tinnitus was 
reported as constant and bilateral, long-standing in nature 
and most likely related to hearing loss.  The examiner opined 
that the veteran's service medical records showed no 
complaint of hearing loss or tinnitus and that the separation 
examination showed what the examiner stated was hearing well 
within normal limits.  The examiner added that hearing loss 
due to acoustic trauma or high noise exposure occurs at the 
time of the exposure and is not delayed in onset.  The 
examiner stated that all factual evidence indicated that the 
veteran's hearing loss occurred after his military service.

B.  Analysis

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2003).  In addition, certain 
chronic diseases, including sensorineural hearing loss, may 
be presumed to have been incurred during service if the 
disorder becomes manifest to a compensable degree within one 
year of separation from active duty.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2003).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the United States Court of Appeals for Veterans Claims 
(Court) lay observation is competent.  

If chronicity is not shown, service connection may still be 
established on the basis of 38 C.F.R. §3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to pertinent symptomatology experienced since 
service.  Savage v. Gober, 10 Vet. App. 488 (1997).  

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

For purposes of a hearing loss claim, impaired hearing will 
be considered a disability for VA purposes when the auditory 
threshold in any of the frequencies 500, 1,000, 2,000, 3,000, 
4,000 Hertz is 40 decibels or greater, or when the auditory 
thresholds for at least three of the frequencies 500, 1,000, 
2,000, 3,000, or 4,000 Hertz are 26 decibels or greater, or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385 (2003).

The veteran alleges that he suffered a left knee injury in 
service.  The SMRs do not support the veteran's contentions.  
Further, the veteran did not mention any type of left knee 
problem at the time of his March 1966 VA examination.  
Finally, the VA treatment records do note several complaints 
of left knee pain but also note that the veteran had a full 
range of motion.  No diagnosis of any type of left knee 
disorder is provided.  The veteran has failed to provide any 
evidence of a current disability.  As such his claim must be 
denied.  See Rabideau, supra.

In this case, the veteran's SMRs are negative for any 
evidence of a hearing loss disorder that satisfies the 
criteria found at 38 C.F.R. § 3.385.  There is no evidence to 
show that the veteran had a sensorineural hearing loss within 
one year after service.  The first evidence of record to show 
that the veteran had a hearing loss that would allow for 
consideration of service connection comes by way of the 
September 2002 VA examination.  The results of that 
examination provide clear evidence that the veteran has a 
hearing loss disorder.  The question is whether the hearing 
loss is related to service.  

The VA examiner noted the veteran's exposure to noise in 
service and that the veteran claimed his hearing loss was due 
to that noise exposure.  However, the examiner stated that 
hearing loss that is the result of such noise exposure occurs 
at the time of the exposure and is not delayed in its onset.  
The examiner further concluded that the veteran's hearing 
loss occurred after his military service.  This opinion 
evidence stands uncontradicted in the record.  The Board 
consequently concludes that the preponderance of the evidence 
is against the veteran's claim of hearing loss attributable 
to military service.  

In regard to the veteran's tinnitus he was given a diagnosis 
of bilateral tinnitus at the time of the September 2002 VA 
examination.  The examiner related the veteran's tinnitus to 
his hearing loss.  The examiner noted that there was no 
evidence of tinnitus in service.  While the examiner did not 
directly state that the veteran's tinnitus occurred after 
service, he did relate it to the veteran's hearing loss, 
which he said did occur after service.  In light of the 
absence of other evidence of record to show an earlier 
problem, and the examiner's opinion that the veteran's 
tinnitus is the result of his hearing loss, the Board 
concludes that there is no nexus to service.  

The Board notes that the veteran has alleged that his hearing 
loss and tinnitus are due to acoustic trauma he experienced 
as a result of his assignment to an artillery unit in 
service.  As a layperson, the veteran is not qualified to 
offer medical opinions.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Moreover, a medical professional has stated 
that hearing loss due to such acoustic trauma would occur at 
the time of the exposure and not have a delayed onset.  The 
medical evidence shows, as noted above, that hearing loss 
occurred after service and that tinnitus is the result of the 
hearing loss.  Accordingly, his claim for service connection 
for hearing loss and tinnitus must be denied.

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
service connection for a left knee disorder, hearing loss or 
tinnitus.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 
(1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 
(2003).  

In deciding this case the Board has considered the 
application of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)) and VA's implementing regulations.  
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2003)).  

Under the VCAA, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 
(West 2002).  Certain notices are to be provided by the 
Secretary when in receipt of a complete or substantially 
complete application.  See 38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b).  The purpose of the first notice is to advise the 
claimant of any information, or any medical or lay evidence 
not previously provided to the Secretary that is necessary to 
substantiate the claim.  The Secretary is to advise the 
claimant of the information or evidence that is to be 
provided by the claimant and that which is to be provided by 
the Secretary.  38 U.S.C.A. § 5103(a).  In those cases where 
notice is provided to the claimant, a second notice is to be 
provided to advise that, if such information or evidence is 
not received within one year from the date of such 
notification, no benefit may be paid or furnished by reason 
of the claimant's application.  38 U.S.C.A. § 5103(b).  In 
addition, 38 C.F.R. § 3.159(b) details the procedures by 
which VA will carry out its duty to assist by way of 
providing notice.

There is no evidence or information needed to complete the 
claim.  The veteran has submitted the necessary information 
to show that he is seeking to reopen a previously denied 
claim of service connection for a right knee disorder and to 
claim service connection for a left knee disorder, hearing 
loss and tinnitus.

The veteran submitted his current claim in October 2001. The 
RO wrote to the veteran in November 2001 and notified him of 
the evidence/information needed to substantiate his claim and 
establish service connection.  He was told what VA would do 
in the development of his claim and what he should do to 
support his contentions.  He was further informed what 
actions the RO had already taken to develop his claim.

The veteran was furnished a separate letter, regarding the 
claim for the left knee disorder, in March 2002.  The 
information provided was essentially the same as that 
contained in the November 2001 letter.  The veteran was also 
informed that he had claimed treatment at Kerwood Hospital in 
1962 but that the RO was unable to locate an address for this 
facility.  The veteran was informed that he needed to obtain 
the records and submit them to the RO.  The veteran did not 
respond to this letter.

The Board notes that the RO did not develop the veteran's 
claim for a right knee disorder on the basis of new and 
material evidence.  Rather, the RO treated the issue on the 
merits.  Nevertheless, the veteran was provided notice that 
he needed to submit evidence of a current disability that was 
related to service.  The veteran did not submit any evidence 
to show a current disability.

In reviewing the requirements regarding notice found at 38 
U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice regarding the type of 
evidence needed to reopen his claim and to establish service 
connection.  The veteran did not submit any new and material 
evidence on his behalf.  The VA treatment records and 
examination report do not support his claim for service 
connection.  In summary, the Board finds that no additional 
notice is required under the provisions of 38 U.S.C.A. § 5103 
as enacted by the VCAA and 38 C.F.R. § 3.159(b).  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

Regarding VA's duty to assist under 38 U.S.C.A. § 5103A and 
38 C.F.R. § 3.159 (c)(1)-(3), the Board notes that the RO has 
obtained VA medical records in developing the veteran's 
claim.  The veteran was also afforded a VA examination.  The 
veteran's case was reviewed by a Decision Review Officer 
(DRO) as requested.  The veteran was also informed that he 
needed to obtain the treatment records from Kerwood Hospital 
as the RO could not identify the facility.  The veteran did 
not respond to the RO's request.  There is no further action 
VA can take to develop additional evidence at this time.  

The Board finds that every effort has been made to seek out 
evidence helpful to the veteran.  The veteran has not alleged 
that there is any outstanding evidence, other than that 
identified above, that would support his contentions.  The 
Board is not aware of any outstanding evidence.  Therefore, 
the Board finds that the VA has complied with the duty-to-
assist requirements found at 38 U.S.C.A. § 5103A and 
38 C.F.R. § 3.159(c)-(e) (2003).


ORDER

The application to reopen a claim of service connection for a 
right knee disorder is denied.

Entitlement to service connection for a left knee disorder is 
denied.

Entitlement to service connection for hearing loss is denied.

Entitlement to service connection for tinnitus is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



